DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 6-8, and 11 stand rejected under Section 102 over Kim ’818.  Claims 1, 2, and 5-11 stand rejected under Section 102 over Kim ’360.  Claims 3-5 stand rejected under Section 103.  The specification stands objected to.  The Office noted that certain foreign references had not been filed with the IDS.
Applicants amended independent claims 1 and 11 and added new claims 12-15.  Applicants also provided amendments to the specification.  Regarding the Office’s remarks relating to the IDS, applicants directed the Office’s attention to a section of the MPEP.
Turning first to the IDS: The Office has reviewed the section of the MPEP which applicants referred to, and has reconsidered the IDS.  
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The additional change that applicants made has also been reviewed.  No new matter has been added, and the change is accepted and entered.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.  However, another reference anticipates certain claims, as noted in a new set of rejections, below.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.  However, an additional reference has been identified which, when combined with the previously cited prior art, renders obvious the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kang, U.S. Pat. Pub. No. 2019/0115403, Figures 1, 2, and 4A-5C.
Kang, Figures 1, 2:
    PNG
    media_image1.png
    598
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    503
    media_image2.png
    Greyscale

Kang, Figures 4A-4H:

    PNG
    media_image3.png
    168
    496
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    166
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    495
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    187
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    202
    487
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    261
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    278
    528
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    262
    500
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    412
    215
    media_image11.png
    Greyscale
            
    PNG
    media_image12.png
    333
    215
    media_image12.png
    Greyscale
 
Kang, Figures 5A-5C:


    PNG
    media_image13.png
    292
    499
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    290
    490
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    301
    463
    media_image15.png
    Greyscale


Regarding claim 1: Kang Figures 1, 2, and 4A-5C disclose a display substrate, comprising: a substrate (SUB) including a pixel area (at (OLE)) and a pad area (at DP); a semiconductor member (DA) overlapping the pixel area of the substrate (SUB); a gate electrode (DG) overlapping the semiconductor member (DA); a source electrode (DS) and a drain electrode (DD) directly contacting the semiconductor member (DA); a pad electrode (DP) overlapping the pad area (at DP) of the substrate (SUB); a passivation layer (PAS) at least partially covering each of the source electrode (DS), the drain electrode (DD), and the pad electrode (DP), the passivation layer (PAS) including a first contact hole (PH, lower portion) that partially exposes the drain electrode (DD) and including a second contact hole (DPH) that partially exposes the pad electrode (DP); a first planarization layer (OC) disposed on the passivation layer (PAS), overlapping the pixel area of the substrate (SUB), and including a third contact hole (PH, upper portion) that corresponds to the first contact hole (PH, lower portion), wherein a face of the passivation layer (PAS) is spaced from the drain electrode (DD) and is exposed by the third contact hole (PH, upper portion); and a pixel electrode (ANO) disposed on the first planarization layer (OC), overlapping the pixel area of the substrate (SUB), and directly contacting the drain electrode (DD) through the first contact hole (PH, lower portion) and the third contact hole (PH, upper portion).  Kang specification ¶¶ 33-64.
Regarding claim 2, which depends from claim 1: Kang discloses an insulation interlayer (ILD), wherein the source electrode (DS), the drain electrode (DD), and the pad electrode (PD) are disposed directly on a same face of the insulation interlayer (ILD).  See Kang Figures 2, 4E; Kang specification ¶ 55.
Regarding claim 6, which depends from claim 1: Kang discloses that the passivation layer (PAS) covers a side surface of the pad electrode (DP).  See Kang Figures 2, 4G.  Kang specification ¶¶ 56, 57.
Regarding claim 7, which depends from claim 1: Kang discloses that a maximum width of the third contact hole (PH, upper portion) in a direction parallel to the substrate (SUB) is greater than a maximum width of the first contact hole (PH, lower portion) in the direction parallel to the substrate (SUB).  See Kang Figures 2, 4G (and detail thereof).  See Kang specification ¶ 57.
Regarding claim 11: Kang Figures 1, 2, and 4A-5C disclose a display device, comprising: a substrate (SUB) including a pixel area (at (OLE)) and a pad area (at DP); a semiconductor member (DA) overlapping the pixel area of the substrate (SUB); a gate electrode (DG) overlapping the semiconductor member (DA); a source electrode (DS) and a drain electrode (DD) directly contacting the semiconductor member (DA); a pad electrode (DP) overlapping the pad area of the substrate (SUB); a passivation layer (PAS) at least covering each of the source electrode (DS), the drain electrode (DD), and the pad electrode (DP), the passivation layer (PAS) including a first contact hole (PH, lower portion) that partially exposes the drain electrode (DD) and including a second contact hole (DPH) that partially exposes the pad electrode (DP); a planarization layer (OC) disposed on the passivation layer (PAS), overlapping the pixel area of the substrate (SUB), and including a third contact hole (PH, upper portion) that corresponds to the first contact hole (PH, lower portion), wherein a face of the passivation layer (PAS) is spaced from the drain electrode (DD) and is exposed by the third contact hole (PH, upper portion); a pixel electrode (ANO) disposed on the planarization layer (OC), overlapping the pixel area of the substrate (SUB), and directly contacting the drain electrode (DD) through the first contact hole (PH, lower portion) and the third contact hole (PH, upper portion); an emission layer (OL) disposed on the pixel electrode (ANO); and an opposite electrode (CAT) disposed on the emission layer (OL).  Kang specification ¶¶ 33-64.
Regarding claim 12, which depends from claim 1: Kang Figure 4G and its detail disclose the semiconductor member (DA) overlaps a face of the substrate (SUB), and wherein the face of the passivation layer (PAS) is parallel to the face of the substrate (SUB).
Regarding claim 13, which depends from claim 12: Kang Figure 4H and its detail disclose a face of the pixel electrode (ANO) is parallel to the face of the passivation layer (PAS) and directly contacts the face of the passivation layer (PAS).
Regarding claim 14, which depends from claim 11: Kang Figure 4G and its detail disclose the semiconductor member (DA) overlaps a face of the substrate (SUB), and wherein the face of the passivation layer (PAS) is parallel to the face of the substrate (SUB).
Regarding claim 15, which depends from claim 14: Kang Figure 4H and its detail disclose a face of the pixel electrode (ANO) is parallel to the face of the passivation layer (PAS) and directly contacts the face of the passivation layer (PAS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2018/0182818 [hereinafter Kim ’818], Figures 2 and 3, and further in view of Kim, U.S. Pat. Pub. No. 2018/0006258 [hereinafter Kim ’258] Figure 16.
Kim ’818, Figures 2, 3:
    PNG
    media_image16.png
    551
    437
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    456
    621
    media_image17.png
    Greyscale

Kim ’258, Figure 16:

    PNG
    media_image18.png
    381
    442
    media_image18.png
    Greyscale

Regarding claim 1: Kim ’818 Figures 2 and 3 disclose a display substrate, comprising: a substrate (111) including a pixel area (AA) and a pad area (PA); 5a semiconductor member (134) overlapping the pixel area (AA) of the substrate (111); a gate electrode (132) overlapping the semiconductor member (134); a source electrode (136) and a drain electrode (138) directly contacting the semiconductor member (134); a pad electrode (172) overlapping the pad area (PA) of the substrate (111); 10a passivation layer (116) at least partially covering each of the source electrode (136), the drain electrode (138), and the pad electrode (172), the passivation layer (116) including a first contact hole (unnumbered, at drain electrode (138)) that partially exposes the drain electrode (138) and including a second contact hole (unnumbered, at pad electrode (172)) that partially exposes the pad electrode (172); a first planarization layer (118) disposed on the passivation layer (116), overlapping the pixel 15area (AA) of the substrate (111), and including a third contact hole (unnumbered) that corresponds to the first contact hole; and a pixel electrode (122) disposed on the first planarization layer (118), overlapping the pixel area (AA) of the substrate (111), and directly contacting the drain electrode (138) through the first contact hole and the third contact hole.  Kim ’818 specification ¶¶ 28-58.  Kim ’818 does not disclose a face of the passivation layer is spaced from the drain electrode and is exposed by the third contact hole.
Kim ’258 Figure 16, directed to similar subject matter, discloses a face of the passivation layer (250) is spaced from the drain electrode (224) and is exposed by the third contact hole (CNT, upper portion).  Kim ’258 specification ¶¶ 171, 172, 77-80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim ’818 to use the Kim ’258 pixel contact hole shape and pixel electrode because the modification is an alternate way to make the electrical connection between the transistor and the light emitting device.
Regarding claim 2, which depends from claim 1: Kim ’818 discloses an insulation interlayer (114), wherein the source electrode (136), the drain electrode (138), and the pad electrode (172) are disposed directly on a same face of the insulation interlayer (114).  Id. ¶¶ 28, 54. 
Regarding claim 5, which depends from claim 1: Kim ’258 discloses that the passivation layer (250) includes silicon nitride.  Kim ’258 specification ¶¶ 171, 172, 77.
Regarding claim 6, which depends from claim 1: Kim ’818 discloses that the passivation layer (116) covers a side surface of the pad electrode (172).  See Kim ’818 Figure 3.
Regarding claim 7, which depends from claim 1: The combination discloses that a maximum width of the third contact hole in a direction parallel to the substrate is greater than a maximum width of the 15first contact hole in the direction parallel to the substrate.  See Kim ’258 Figure 16.
Regarding claim 8, which depends from claim 1: Kim ’818 discloses a second planarization layer (196) disposed on the passivation layer (116), overlapping the pad area (PA) of the substrate (111), and including a fourth contact hole (unnumbered) that corresponds to the second 20contact hole.  Kim ’818 Figure 3; Kim ’818 specification ¶ 58.
Regarding claim 11: Kim ’818 Figures 2 and 3 disclose a display device, comprising: a substrate (111) including a pixel area (AA) and a pad area (PA); a semiconductor member (134) overlapping the pixel area (AA) of the substrate (111); a gate electrode (132) overlapping the semiconductor member (134); a source electrode (136) and a drain electrode (138) directly contacting the semiconductor 10member (134); a pad electrode (172) overlapping the pad area (PA) of the substrate (111); a passivation layer (116) at least covering each of the source electrode (136), the drain electrode (138), and the pad electrode (172), the passivation layer (116) including a first contact hole (unnumbered, at drain electrode (138)) that partially exposes the drain electrode (138) and including a second contact hole (unnumbered, at pad electrode (172)) that partially exposes the pad 15electrode (172); a planarization layer (118) disposed on the passivation layer (116), overlapping the pixel area (AA) of the substrate (111), and including a third contact hole (unnumbered) that corresponds to the first contact hole; a pixel electrode (122) disposed on the planarization layer (118), overlapping the pixel area (AA) of the substrate (111), and directly contacting the drain electrode (138) through the first contact hole and the 20third contact hole; an emission layer (124) disposed on the pixel electrode (122); and an opposite electrode (126) disposed on the emission layer (124).  Kim ’818 specification ¶¶ 28-58.  Kim ’818 does not disclose a face of the passivation layer is spaced from the drain electrode and is exposed by the third contact hole.
Kim ’258 Figure 16, directed to similar subject matter, discloses a face of the passivation layer (250) is spaced from the drain electrode (224) and is exposed by the third contact hole (CNT, upper portion).  Kim ’258 specification ¶¶ 171, 172, 77-80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim ’818 to use the Kim ’258 pixel contact hole shape and pixel electrode because the modification is an alternate way to make the electrical connection between the transistor and the light emitting device.
Regarding claim 12, which depends from claim 1: The combination discloses the semiconductor member (Kim ’818: 134) overlaps a face of the substrate (Kim ’818:111), and wherein the face of the passivation layer (Kim ’258: 250) is parallel to the face of the substrate (Kim ’258: 111).
Regarding claim 13, which depends from claim 12: The combination discloses a face of the pixel electrode (Kim ’258: 281a/281b) is parallel to the face of the passivation layer (Kim ’258: 250) and directly contacts the face of the passivation layer (Kim ’258: 250).
Regarding claim 14, which depends from claim 11: The combination discloses the semiconductor member (Kim ’818: 134) overlaps a face of the substrate (Kim ’818:111), and wherein the face of the passivation layer (Kim ’258: 250) is parallel to the face of the substrate (Kim ’258: 111).
Regarding claim 15, which depends from claim 14: The combination discloses a face of the pixel electrode (Kim ’258: 281a/281b) is parallel to the face of the passivation layer (Kim ’258: 250) and directly contacts the face of the passivation layer (Kim ’258: 250).
Claims 1, 2, 5-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2006/0043360 [hereinafter Kim ’360], Figures 1-5, and further in view of Kim ’258 Figure 16.
Kim ’360, Figures 1, 2:
    PNG
    media_image19.png
    447
    449
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    402
    664
    media_image20.png
    Greyscale

Kim ’360, Figures 3-5:

    PNG
    media_image21.png
    456
    716
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    444
    674
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    476
    687
    media_image23.png
    Greyscale

Regarding claim 1: Kim ’360 Figures 1-5 disclose a display substrate, comprising: a substrate (200) including a pixel area (A) and a pad area (B); 5a semiconductor member (210) overlapping the pixel area (A) of the substrate (200); a gate electrode (220) overlapping the semiconductor member (210); a source electrode (230a) and a drain electrode (230b) directly contacting the semiconductor member (210); a pad electrode (230c) overlapping the pad area (B) of the substrate (200); 10a passivation layer (235) at least partially covering each of the source electrode (230a), the drain electrode (230b), and the pad electrode (230c), the passivation layer (235) including a first contact hole (unnumbered) that partially exposes the drain electrode (230b) and including a second contact hole (unnumbered) that partially exposes the pad electrode (230c); a first planarization layer (240) disposed on the passivation layer (235), overlapping the pixel 15area (A) of the substrate (200), and including a third contact hole (unnumbered) that corresponds to the first contact hole; and a pixel electrode (250a) disposed on the first planarization layer (240), overlapping the pixel area (A) of the substrate (200), and directly contacting the drain electrode (230b) through the first contact hole and the third contact hole.  Kim ’360 specification ¶¶ 19-57.  Kim ’818 does not disclose a face of the passivation layer is spaced from the drain electrode and is exposed by the third contact hole.
Kim ’258 Figure 16, directed to similar subject matter, discloses a face of the passivation layer (250) is spaced from the drain electrode (224) and is exposed by the third contact hole (CNT, upper portion).  Kim ’258 specification ¶¶ 171, 172, 77-80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim ’360 to use the Kim ’258 pixel contact hole shape and pixel electrode because the modification is an alternate way to make the electrical connection between the transistor and the light emitting device.
Regarding claim 2, which depends from claim 1: Kim ’360 Figures 1-5 disclose an insulation interlayer (225), wherein the source electrode (230a), the drain electrode (230b), and the pad electrode (230c) are disposed directly on a same face of the insulation interlayer (225).  Id. ¶ 41.
Regarding claim 5, which depends from claim 1: Kim ’360 Figures 1-5 disclose that the passivation layer (235) includes silicon nitride.  Id. ¶ 43.
Regarding claim 6, which depends from claim 1: Kim ’360 Figures 1-5 disclose that the passivation layer (235) covers a side surface of the pad electrode (230c).  See, e.g., Kim ’360 Figure 5.
Regarding claim 7, which depends from claim 1: Kim ’258 discloses that a maximum width of the third contact hole in a direction parallel to the substrate is greater than a maximum width of the 15first contact hole in the direction parallel to the substrate.  See Kim ’258 Figure 16.
Regarding claim 8, which depends from claim 1: Kim ’360 Figures 1-5 disclose a second planarization layer (240 in region (B)) disposed on the passivation layer (235), overlapping the pad area (B) of the substrate (200), and including a fourth contact hole (unnumbered) that corresponds to the second 20contact hole.  See Kim ’360 Figure 5.
Regarding claim 10, which depends from claim 8: Kim ’360 Figures 1-5 disclose that the first planarization layer (240 in region (A)) and the second planarization layer (240 in region (B)) include a same material.  See Kim ’360 specification ¶ 44.
Regarding claim 11: Kim ’360 Figures 1-5 disclose a display device, comprising: a substrate (200) including a pixel area (A) and a pad area (B); a semiconductor member (210) overlapping the pixel area (A) of the substrate (200); a gate electrode (220) overlapping the semiconductor member (210); a source electrode (230a) and a drain electrode (230b) directly contacting the semiconductor 10member (210); a pad electrode (230c) overlapping the pad area (B) of the substrate (200); a passivation layer (235) at least covering each of the source electrode (230a), the drain electrode (230b), and the pad electrode (230c), the passivation layer (235) including a first contact hole (unnumbered) that partially exposes the drain electrode (230b) and including a second contact hole (unnumbered) that partially exposes the pad 15electrode (230c); a planarization layer (240) disposed on the passivation layer (235), overlapping the pixel area (A) of the substrate (200), and including a third contact hole (unnumbered) that corresponds to the first contact hole; a pixel electrode (250a) disposed on the planarization layer (240), overlapping the pixel area (A) of the substrate (200), and directly contacting the drain electrode (230b) through the first contact hole and the 20third contact hole; an emission layer (270) disposed on the pixel electrode (250a); and an opposite electrode (280) disposed on the emission layer (270).  Id. ¶¶ 19-57.  Kim ’818 does not disclose a face of the passivation layer is spaced from the drain electrode and is exposed by the third contact hole.
Kim ’258 Figure 16, directed to similar subject matter, discloses a face of the passivation layer (250) is spaced from the drain electrode (224) and is exposed by the third contact hole (CNT, upper portion).  Kim ’258 specification ¶¶ 171, 172, 77-80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim ’360 to use the Kim ’258 pixel contact hole shape and pixel electrode because the modification is an alternate way to make the electrical connection between the transistor and the light emitting device.
Regarding claim 12, which depends from claim 1: The combination discloses the semiconductor member (Kim ’360: 210) overlaps a face of the substrate (Kim ’360:200), and wherein the face of the passivation layer (Kim ’258: 250) is parallel to the face of the substrate (Kim ’258: 111).
Regarding claim 13, which depends from claim 12: The combination discloses a face of the pixel electrode (Kim ’258: 281a/281b) is parallel to the face of the passivation layer (Kim ’258: 250) and directly contacts the face of the passivation layer (Kim ’258: 250).
Regarding claim 14, which depends from claim 11: The combination discloses the semiconductor member (Kim ’360: 210) overlaps a face of the substrate (Kim ’360:200), and wherein the face of the passivation layer (Kim ’258: 250) is parallel to the face of the substrate (Kim ’258: 111).
Regarding claim 15, which depends from claim 14: The combination discloses a face of the pixel electrode (Kim ’258: 281a/281b) is parallel to the face of the passivation layer (Kim ’258: 250) and directly contacts the face of the passivation layer (Kim ’258: 250).
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ’360, Figures 6-8, and further in view of Kim ’258 Figure 16.


Kim ’360 Figures 6-8:

    PNG
    media_image24.png
    455
    682
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    436
    651
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    475
    728
    media_image26.png
    Greyscale

Regarding claim 1: Kim ’360 Figures 6-8 discloses a display substrate, comprising: a substrate (300) including a pixel area (A) and a pad area (B); 5a semiconductor member (310)1 overlapping the pixel area (A) of the substrate (300); a gate electrode (320) overlapping the semiconductor member (310); a source electrode (330a) and a drain electrode (330b) directly contacting the semiconductor member (310); a pad electrode (330c) overlapping the pad area (B) of the substrate (300); 10a passivation layer (335) at least partially covering each of the source electrode (330a), the drain electrode (330b), and the pad electrode (330c), the passivation layer (335) including a first contact hole (unnumbered) that partially exposes the drain electrode (330b) and including a second contact hole (unnumbered) that partially exposes the pad electrode (330c); a first planarization layer (340) disposed on the passivation layer (335), overlapping the pixel 15area (A) of the substrate (300), and including a third contact hole (unnumbered) that corresponds to the first contact hole; and a pixel electrode (350a) disposed on the first planarization layer (340), overlapping the pixel area (A) of the substrate (300), and directly contacting the drain electrode (330b) through the first contact hole and the third contact hole.  Kim ’360 specification ¶¶ 58-82.  Kim ’818 does not disclose a face of the passivation layer is spaced from the drain electrode and is exposed by the third contact hole.
Kim ’258 Figure 16, directed to similar subject matter, discloses a face of the passivation layer (250) is spaced from the drain electrode (224) and is exposed by the third contact hole (CNT, upper portion).  Kim ’258 specification ¶¶ 171, 172, 77-80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim ’360 to use the Kim ’258 pixel contact hole shape and pixel electrode because the modification is an alternate way to make the electrical connection between the transistor and the light emitting device.
Regarding claim 8, which depends from claim 1: Kim ’360 Figures 6-8 disclose a second planarization layer (pixel defining layer (360)) disposed on the passivation layer (335), overlapping the pad area (B) of the substrate (300),2 and including a fourth contact hole (unnumbered) that corresponds to the second 20contact hole.  See Kim ’360 specification ¶¶ 78, 79.
Kim ’360 Figure 6 discloses a pixel defining layer (360) which acts as a planarization layer in the pixel area (A), and which extends to the pad area (B).  In the pad area (B), a maximum thickness of the second planarization layer (360b) in a direction perpendicular to the substrate (300) is less than a maximum thickness of the first planarization layer (340) in a direction perpendicular to the 25substrate (300).  See id.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (a) Kang, or (b) Kim ’818 in view of Kim ’258, or (c) Kim ’360 in view of Kim ’258, and further in view of Ko, U.S. Pat. No. 8,513,652, Figure 2.




Ko, Figure 2:

    PNG
    media_image27.png
    399
    730
    media_image27.png
    Greyscale

Regarding claim 3, which depends from claim 1: Kang, Kim ’818 in view of Kim ’258, and Kim ’360 in view of Kim ’258 do not disclose that the pad electrode includes an 29intermediate layer including aluminum (Al) and includes two conductive layers respectively disposed on two opposite surfaces of the intermediate layer.
Ko Figure 2 discloses that the pad electrode (112) is made from the same materials as the source and drain electrodes (109, 110), including an 29intermediate layer including aluminum (Al) and including two conductive layers respectively disposed on two opposite surfaces of the intermediate layer.  Ko specification, col. 5, ll. 34-56.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kang or either Kim reference to use the Ko electrode design because the modification would have involved a selection of a known material based on its suitability for its intended use.  See id. col. 5, l. 34 – col. 6, l. 6.  Note that Ko protects the sides of its pad electrode (112) with passivation layer (114), which can be the same material as planarization layer (113), which itself may be a stack of layers.  Id.
Regarding claim 4, which depends from claim 3: The combination discloses that the passivation layer covers a side 5surface of the intermediate layer of the pad electrode.  See id.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Semiconductor member (310) and gate electrode (320) are incorrectly numbered in the figures as 320 and 330, respectively.  Compare with Kim ’360 specification ¶ 68.
        2 The second planarization layer (pixel defining layer (360)) is planarizing in the pixel area (A), although not planarizing in the pad area (B).